DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Protheroe (Reg #53488) on 19 April 2022 and 22 April 2022.

The application has been amended as follows: 
(Currently Amended) A system for shared memory among networked devices, comprising:
a communications network;
one or more memory lending devices, each comprising:
a communications link to the communications network; and
one or more physical memory remotely lendable over the communications network, wherein each of the one or more blocks of physical memory are uniquely addressable over the communications network using an Internet Protocol (IP) destination address; and
at least one memory borrowing device comprising:
a communications link to the communications network[:]; and
one or more remote blocks of physical memory allocated (loaned) thereto, wherein the at least one memory borrowing device is configured to individually access each of the one or more remote blocks of physical memory allocated thereto over the communications network using a unique Internet Protocol (IP) destination address.
(Currently Amended) The system of claim 1, wherein memory lending devices are configured to reserve for lending one or more of physical memory from memory resident thereon and assign an Internet Protocol (IP) address to uniquely map each lendable of physical memory.
(Currently Amended) The system of claim 2, wherein one or more memory lending devices are configured to communicate a number indicating the number of lendable of physical memory 
(Currently Amended) The system of claim 3, wherein memory borrowing device is configured to of physical memory from memory lending devices and to receive permission to access contents of each of physical memory allocated thereto.
(Currently Amended) The system of claim 4, wherein at least one memory borrowing device is configured to build a memory map table mapping allocated of physical memory to their assigned Internet Protocol (IP) addresses, wherein the memory map table is usable to map an application's virtual address space to the assigned Internet Protocol (IP) addresses.
(Currently Amended) The system of claim 5, wherein:
[a] the at least one memory borrowing device comprises an application having a virtual address space mapped to the assigned Internet Protocol (IP) addresses;
upon an occurrence of a page fault related to the application, at least one memory borrowing device determines from the memory map table an Internet Protocol (IP) address of a required of physical memory and a local address to which to copy contents from the required of physical memory to facilitate a retrieval of the contents from the required block of physical memory.
(Currently Amended) The system of claim 6, wherein the retrieval of the contents from the required block of physical memory uses Remote Direct Memory Access over Converged Ethernet (RoCE).
(Canceled)
(Currently Amended) The system of claim 4, further comprising a coordinator, wherein the coordinator facilitates allocation of of physical memory between [a] the one or more memory lending devices and [a] the at least one memory borrowing device, wherein the coordinator coordinates via Border Gateway Protocol (BGP) and interacts with one or more memory lending devices and at least one memory borrowing device.
(Currently Amended) The system of claim 4, wherein memory borrowing device is configured to relinquish the secured allocations of the of physical memory allocated thereto, back to the associated one or more memory lending devices when no longer needed



Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a system for shared memory but fails to teach the combination including the limitations of:
(Claim(s) 1) “one or more memory lending devices, each comprising: a communications link to the communications network; and one or more blocks of physical memory remotely lendable over the communications network, wherein each of the one or more blocks of physical memory are uniquely addressable over the communications network using an Internet Protocol (IP) destination address; and at least one memory borrowing device comprising: a communications link to the communications network; and one or more remote blocks of physical memory allocated (loaned) thereto, wherein the at least one memory borrowing device is configured to individually access each of the one or more remote blocks of physical memory allocated thereto over the communications network using a unique Internet Protocol (IP) destination address”
As dependent claims 2-7 and 9-10 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.
The prior art made of record, on the 892 and/or 1449, forms in the case does not fairly
teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132